Title: Thomas Boylston Adams to Joseph Pitcairn, 2 March 1799
From: Adams, Thomas Boylston
To: Pitcairn, Joseph


          
            
              My dear Sir.
              Quincy 2d: March 1799.
            
            That I have hitherto given you no account of my voyage since my arrival, is imputable to the unsettled state in which I have been from the time it took place to the present moment. I have made a visit to Philadelphia to see my father, have passed nearly 10 days at New York and for this last fortnight have been here with my Mother, whose state of health, though far better than it was during the last Summer & fall, is yet very precarious.
            I found our friends at New York & Philadelphia in health— You may remember I expressed to you, doubts respecting my reception from a certain person. I was wrong in that conjecture, but I was not wrong in others more distressing, which haunted me long previous to & during my passage— It is not necessary for me to be more explicit with you on this subject; it could excite in you nothing but sorrow & disappointment. His wife & children are well, though unhappy.
            The Alderman received me with his usual hospitality & kindness, but there is unluckily little harmony among the circle in which I was formerly acquainted at New York. Ruination and politics have dispersed & divided them more than you can well imagine. If comfort & tranquility be dear to you, I think you have a better chance for them where you are, than at this moment you could have in this Country. Now, having finished my croaking, I will endeavor to present to you a more smiling picture of us than from the preceding specimen you may expect.
            First, however, let me acknowledge the receipt of your favors dated November 15. & December 6. the first pr the Franklin, the last by the Four friends arrived at Philadelphia— I beg leave to notice for your instruction that I have not heard a word of my Great Coat, which was accidentally left behind me at your house. I think you must have sent it by one or other of these vessels, though I have yet no notice of it. It would have been greatly serviceable to me this

winter, if I had brought it, but I begin now to despair of ever seeing it. We have had a long and severe winter, with a great deal of snow, which has made & continues to make excellent travelling. It even snows pretty smartly at the moment.
            I have written twice to my brother since my arrival—the first time by Mr: Mc: Henry, who is gone to stay with Mr: Murray, the last from Philadelphia. I received the letter you enclosed me from him in your’s of the 15 Nov[r:] and am obliged to you for the intelligence respecting him & family in yours of 6 Decr:.
            My meeting with my friends & relatives has been happy, and the reception they have given me, for the most part cordial. I observe very considerable alteration in our Cities, but little in the Country at large— The Society of Philadelphia is surprizingly altered. The night after my arrival I was present at a Ball there given to the P. U. S. and was much struck with the appearance of so many new faces, and so few that I had ever seen before. During the last Season the pestilence made greater ravages than ever it had done before in proportion to numbers remaining in the City. Two of the finest young women, Miss Lucy Breck & Miss Betsey Wescott, were among the victims. Young Bill Morris too, my particular friend, lost his life in attempting to alleviate the solitude of his father in prison. In short Philadelphia & New York, Boston and many other towns are in sackcloth. Attempts have been made in all of them to rouse the drooping spirits of the inhabitants, but “still all goes on heavily.” In Boston however we have recently celebrated the birth day of Washington in a decent & becoming manner by a splendid Ball and dinner at which Patriotism presided and Federalism, feeling & felicity were distinguished guests.
            I will give you a sumary of what Congress have done this Session respecting measures of offence or defence. The first law of any importance, which passed was one authorizing the P. U. S. to open an intercourse between any of the french Colonies & the U. S. from whence he should be well informed that no Privateers were out. This permission is supposed to refer to some part of Hispaniola where Privateering has lately been stopped by order of Genl Toussaint, who is said to have an Agent here treating for an acknowledgment of that Island’s Independence.— The law authorizing the building & equipping of Six 74’s and a number of vessels of smaller size; making provision for the establishment of two Dock yards & empowering the President to increase the number of guns on board

some of the ships now in service, is the most material that has passed— Congress is just on the point of rising and nothing important is likely to take place— They would not declare war like men, and take all the advantages of such a declaration, but persist in the dishwater state in which we have been for a twelvemonth past, with all the inconveniences of actual war— This situation was precarious, dishonorable and deceptive, and the President has finally put an end to it, by the appointment nomination of Mr: Murray to negotiate with a Minister of equal rank & powers on the part of the french Republic to be appointed prior to any movement on the part of Mr: Murray. This step of the Executive has caused great astonishment among some people in this Country. Peter Porcupine abuses the report of its having taken place, with all his acrimony— English men & Anglo Americans are universally mortified at it, and frenchmen as well as french Americans extol it as a most glorious event. If I mistake not these last will be taken in by the sequel— If our Representatives in Congress had been good men & true, ready to follow or to lead in measures of energy—there would have been no occasion for this measure, which however has not been taken but in consequence of assurances demanded by the President having been received. We do not think rightly in this Country until we have had time for mature reflection. This measure is now unpopular, I am persuaded it must soon be appreciated differently by the public— The President did not expect that this nomination would induce Congress to repeal all their laws for the Country’s defence & the protection of our Commerce, but I verily believe if they had time, the question would be seriously brought before them. Virginia politics prevail more or less, as far as the confines of Connecticut; they predominate in the State of New York, and have many advocates in all the States. An appeal to strength would turn out much to their disadvantage, but it has been threatened.
            Buonaparte has been killed nine times already in this Country; but the last death seems to be credited by some. I believe, nor care a whit about it. Our folks however are extremely interested in his fate. If he would come & put them on his contribution list, I should thank him, for one, because I believe their curiosity would thereby be allayed.
            I have omitted drawing on you for the money I have in your hands because the sacrifice on Exchange would be so great. So long as it continues low, I may not draw, but perhaps equity would allow me



an interest of six per cent on the use of the money. I only mention this as a hint.
            Accept my best wishes for your prosperity & believe me sincerely your friend / & humble Servt:
            
              T B Adams.
            
            
              PS. You may continue to address me at Philadelphia, as I expect to return there by the first of nexth Month.
            
          
          
            
              12th: March
            
            Since the beginning of this letter, we hear from several quarters that Captn: Truxton of the Constellation frigate has fallen in with, and after an engagement of two hours & three quarters, captured L’Insurgent, french frigate of 44 guns. The engagement took place off St Kitts, where the Insurgent was carried after she struck. There is yet no official account of the action, but the Constellation is said to have had 13 killed—L’Insurgent 50.
            The nomination of Mr: Murray as sole Envoy was withdrawn & on the 25th: ult. three Commissioners were nominated for the same object, viz Messrs: Oliver Ellsworth Patric Henry & W V Murray. The gentlemen are not to go hence until a reciprocal appointment takes place on the part of the fr: Rep:
            With esteem, as above.
          
        